UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4322


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERNEST JOSHON WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:12-cr-00126-FL-1)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


John Keating Wiles, CHESHIRE, PARKER, SCHNEIDER & BRYAN, PLLC,
Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ernest    Joshon         Wright       appeals        his    conviction     and

sentence for conspiracy to distribute and possess with intent to

distribute         cocaine,   oxycodone,             methadone,       and     marijuana,    in

violation of 21 U.S.C. § 846 (2012), and possession of a firearm

by    a    convicted     felon,     in    violation        of   18    U.S.C.     § 922(g)(1)

(2012).         Wright pled guilty pursuant to a written plea agreement

and was sentenced to seventy-eight months’ imprisonment.                                   On

appeal, counsel for Wright has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious         issues    for    appeal          but    questioning        whether     the

district court erred in finding at sentencing that Wright is a

“very dangerous person.”             Wright has filed a pro se supplemental

brief       alleging     ineffective        assistance          of    trial    counsel     and

prosecutorial misconduct.                 The government has moved to dismiss

the       appeal   as    barred     by     the       appellate       waiver     included    in

Wright’s plea agreement.

                We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).                        We generally will enforce a

waiver “if the record establishes that the waiver is valid and

that      the    issue   being      appealed         is    within     the     scope   of   the

waiver.”         United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012) (internal quotation marks omitted).                                A defendant’s

                                                 2
waiver    is      valid       if     he     agreed       to     it     “knowingly          and

intelligently.”           United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).

            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Wright

knowingly      and     voluntarily         waived      his    right    to       appeal     his

conviction       and     sentence,    with          certain   specified          exceptions.

Because the government seeks to enforce this valid waiver, we

grant the motion to dismiss in part and dismiss Wright’s appeal

as to the sentencing claim raised in the Anders brief, which is

clearly within the waiver’s scope.

            We     decline     to    consider         Wright’s       pro    se    claim     of

ineffective assistance of counsel because the record does not

conclusively           establish          any       deficiencies           in      counsel’s

representation.          See United States v. Benton, 523 F.3d 424, 435

(4th   Cir.      2008)    (providing        standard).          Such       challenges       to

counsel’s performance are not cognizable on direct appeal and

must be pursued, if at all, in a proceeding for postconviction

relief.     United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir. 2010).

            We have reviewed Wright’s remaining pro se claim and

the entire record in accordance with Anders and have found no

meritorious issues for appeal outside the scope of the waiver.

We   therefore       affirm   the    district         court’s    judgment        as   to   all

                                                3
issues not encompassed by Wright’s broad waiver of appellate

rights.

           This    court    requires     that    counsel   inform      Wright,    in

writing,   of    the   right     to   petition   the    Supreme   Court    of    the

United States for further review.                If Wright requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Wright.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before   this    court    and

argument would not aid the decisional process.


                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                         4